DETAILED ACTION
1.	Claims 1-10 of U.S. Application 16/968639 filed on August 10, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	Figure 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al (Asao) (U.S. PGPub No. 20170066470) in view of Yamasaki et al (Yamasaki) (U.S. PGPub No. 20160036306).
Regarding claim 1, Asao teaches (see fig. 2 below) an electronic control device (Abstract) equipped with a power module (3a, 3b) mounted on a circuit board (4) (¶ 24; ¶ 42; ¶ 43), 
an element-side connection terminal (3a1, 3b1) extending from the power module (3a, 3b), and a counterpart-side connection terminal (28) that is electrically connected with the element-side connection terminal (3a1, 3b1) (¶ 44), 
the element-side connection terminal (3a1, 3b1) extending from the power module (3a, 3b), comprising: a first connection terminal portion (see annotated fig. 2 below) that extends in a direction intersecting a direction of extension of the counterpart-side connection terminal (28); and a second connection terminal portion (see annotated fig. 2 below) (¶ 44),
wherein a tip end side of the counterpart-side connection terminal (28) and a tip end side of the second connection terminal portion (see annotated fig. 2 below) are electrically joined (¶ 44).

    PNG
    media_image1.png
    783
    730
    media_image1.png
    Greyscale

Asao does not explicitly teach a second connection terminal portion that is bent at a point before the first connection terminal portion reaches the counterpart-side connection terminal in a direction to obliquely intersect the direction of extension of the counterpart-side connection terminal such that the second connection terminal portion is provided with elasticity and is in an elastic contact with the counterpart-side connection terminal at a predetermined angle. 
However, Yamasaki teaches (see fig. 5B below) a second connection terminal portion (see annotated fig. 5B below) that is bent at a point before the first connection terminal portion (see annotated fig. 5B below) reaches the counterpart-side connection terminal (14) in a direction to obliquely intersect the direction of extension of the counterpart-side connection terminal (14) such that the second connection terminal portion (see annotated fig. 5B below) is provided with elasticity and is in an elastic contact with the counterpart-side connection terminal (14) at a predetermined angle (¶ 54 to ¶ 61) in order to provide ease of assembly and improved reliability (Yamasaki, ¶ 6; ¶ 7). 

    PNG
    media_image2.png
    422
    572
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asao and provide a second connection terminal portion that is bent at a point before the first connection terminal portion reaches the counterpart-side connection terminal in a direction to obliquely intersect the direction of extension of the counterpart-side connection terminal such that the second connection terminal portion is provided with elasticity and is in an elastic contact with the counterpart-side connection terminal at a predetermined angle as taught by Yamasaki in order to provide ease of assembly and improved reliability (Yamasaki, ¶ 6; ¶ 7).
Regarding claim 3/1, Asao in view of Yamasaki teaches the device of claim 1 but does not explicitly teach a space is formed between the counterpart-side connection terminal and the second connection terminal portion.
However, Yamasaki further teaches (see fig. 5B above) a space (see annotated fig. 5B above) is formed between the counterpart-side connection terminal (14) and the second connection terminal portion (see annotated fig. 5B above) (¶ 54 to ¶ 61) in order to provide ease of assembly and improved reliability (Yamasaki, ¶ 6; ¶ 7). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asao in view of Yamasaki and provide a space is formed between the counterpart-side connection terminal and the second connection terminal portion as further taught by Yamasaki in order to provide ease of assembly and improved reliability (Yamasaki, ¶ 6; ¶ 7).
Regarding claim 5/1, Asao in view of Yamasaki teaches the device of claim 1, Asao further teaches (see fig. 2 above) the tip end side of the counterpart-side connection terminal (28) and a tip end side of the element-side connection terminal (3a1, 3b1) are subjected to TIG welding (¶ 57).
7.	Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (Mori) (U.S. PGPub No. 20170015347) in view of Yamasaki.
Regarding claim 6, Mori teaches (see fig. 2 below) an electric drive device equipped with an electric motor (2) that drives a mechanical control element (23, since shaft 23 of the motor is used to drive a power steering system, see Abstract; ¶ 24), 
a motor housing (27, 28, 72) that receives the electric motor (2) (¶ 34), and 
an electronic control unit (1) for driving the electric motor, the electronic control unit (1) being disposed on a side of an end surface portion of the motor housing (27, 28, 72), which is an opposite side to an output portion of a rotation shaft (23) of the electric motor (2) (fig. 2; ¶ 24 to ¶ 26; ¶ 34), 
the electronic control unit (1) comprising a power supply circuit unit (element 9 and attached elements) that generates a power supply as a main function (¶ 30; ¶ 47 to ¶ 50), 
a power conversion circuit unit (35a) that drives the electric motor as a main function (¶ 28; ¶ 29; ¶ 38 to ¶ 42), and 
a control circuit unit (3) that controls the power conversion circuit unit (35a) as a main function (¶ 26; ¶ 29), 
an electric power being supplied from an element-side connection terminal (42) of the power conversion circuit unit (35a) to a motor-side connection terminal (26) of the electric motor (2) (¶ 45), 
the element-side connection terminal (42) extending from the power supply circuit unit (9), comprising: a first connection terminal portion (see annotated fig. 2 below) that extends in a direction intersecting an extension direction of the motor-side connection terminal (26) connected to a winding wire of the electric motor; and a second connection terminal portion (see annotated fig. 2 below) (fig. 2; ¶ 45),
wherein a tip end side of the motor-side connection terminal (26) and a tip end side of the second connection terminal portion (42) are electrically joined (fig. 2; ¶ 45 to ¶ 48).

    PNG
    media_image3.png
    830
    730
    media_image3.png
    Greyscale

Mori does not explicitly teach a second connection terminal portion that is bent at a point before the first connection terminal portion reaches the motor-side connection terminal in a direction to obliquely intersect the extension direction of the motor-side connection terminal such that the second connection terminal portion is provided with elasticity and is in an elastic contact with the motor-side connection terminal at a predetermined angle.
However, Yamasaki teaches (see fig. 5B above) a second connection terminal portion (see annotated fig. 5B above) that is bent at a point before the first connection terminal portion (see annotated fig. 5B above) reaches the motor-side connection terminal (14) in a direction to obliquely intersect the extension direction of the motor-side connection terminal (14) such that the second connection terminal portion (see annotated fig. 5B above) is provided with elasticity and is in an elastic contact with the motor-side connection terminal (14) at a predetermined angle (¶ 54 to ¶ 61) in order to provide ease of assembly and improved reliability (Yamasaki, ¶ 6; ¶ 7). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mori and provide a second connection terminal portion that is bent at a point before the first connection terminal portion reaches the motor-side connection terminal in a direction to obliquely intersect the extension direction of the motor-side connection terminal such that the second connection terminal portion is provided with elasticity and is in an elastic contact with the motor-side connection terminal at a predetermined angle as taught by Yamasaki in order to provide ease of assembly and improved reliability (Yamasaki, ¶ 6; ¶ 7).
Regarding claim 8/6, Mori in view of Yamasaki teaches the device of claim 6 but does not explicitly teach a space is formed between the motor-side connection terminal and the second connection terminal portion.
However, Yamasaki further teaches (see fig. 5B above) a space (see annotated fig. 5B above) is formed between the motor-side connection terminal (14) and the second connection terminal portion (see annotated fig. 5B above) (¶ 54 to ¶ 61) in order to provide ease of assembly and improved reliability (Yamasaki, ¶ 6; ¶ 7). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mori in view of Yamasaki and provide a space is formed between the motor-side connection terminal and the second connection terminal portion as further taught by Yamasaki in order to provide ease of assembly and improved reliability (Yamasaki, ¶ 6; ¶ 7).
Regarding claim 10/6, Mori in view of Yamasaki teaches the device of claim 6, Mori further teaches (see fig. 2 above) the tip end side of the motor-side connection terminal (26) and a tip end side of the element-side connection terminal (42) are subjected to TIG welding (¶ 72; ¶ 45, Mori teaches welding see ¶ 72, specifically TIG welding is a process not given patentable weight in this apparatus claim).
Allowable Subject Matter
8.	Claims 2, 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ito (U.S. PGPub No. 20150171709) teaches an electric driving device including an electric motor, and a control device arranged on an axis line of a rotation shaft of the electric motor, for controlling the electric motor. The electric motor includes a motor terminal extending toward the control device in parallel to a direction of the axis line of the rotation shaft, and a slit is formed at an end portion of the motor terminal on the control device side. The control device includes a motor connection terminal formed on an extension line of the motor terminal and connected to the motor terminal. The slit of the motor terminal is press-fitted and fixed to the motor connection terminal, and an insulating member for holding the motor connection terminal is fixed to the heat sink.
	Suga (U.S. PGPub No. 20120286603) teaches a drive unit having a motor, a control unit, and a fastener. The motor is housed in a motor case, and includes a stator, a rotor, and a shaft. The stator has winding wires that are wound therein and are electrically coupled to motor wires. The rotor is disposed inside of the stator and the shaft is disposed in and coupled to the rotor, such that the rotor and shaft rotate, as one, within the stator. The control unit includes a semiconductor module with a switching element, a connection terminal that electrically couples the switching element with other devices, and a control unit case to house the semiconductor module. The fastener is disposed in the control unit case, such that the fastener couples the motor and the control unit, and electrically couples the motor wire and the connection terminal.
Maeshima (U.S. PGPub No. 20150180316) teaches a motor drive device, a motor case which stores a motor and a controller case which stores a controller of controlling the motor are unitarily coupled to each other in a direction of the rotating shaft of the motor. In addition, a connection portion for an external connector included in the controller is also provided in the direction of the rotating shaft of the motor. Such a structure achieves a small and compact structure which can be connected in the direction of the rotating shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834